Citation Nr: 0635725	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  03-15 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for residuals of left 
thigh shrapnel wound, with retained foreign body, currently 
evaluated as 10 percent disabling. 

2.  Entitlement to service connection for a back disorder, to 
include lumbar neuralgia with right foot drop, to include as 
secondary to service-connected residuals of a left thigh 
shrapnel wound. 

3.  Entitlement to service connection for left foot drop, to 
include as secondary to service-connected residuals of left 
thigh shrapnel wound. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to April 
1946.  He is the recipient of the Purple Heart. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in December 2001 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  This case was previously before the 
Board in May 2004.  At such time, the Board found that new 
and material evidence had been received and reopened the 
veteran's claim of entitlement to service connection for a 
back disability.  Also in May 2004, the merits of the 
veteran's service connection claims and his increased rating 
claim were remanded for additional development.  The case now 
returns to the Board for appellate review.

For good cause shown, namely the veteran's advanced age, his 
motion for advancement on the docket was granted.  See 
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2006).

In March 2004, the RO notified the veteran that he had been 
scheduled for a hearing on April 26, 2004, before a Veterans 
Law Judge in Washington, D.C.  In early April 2004, VA 
received correspondence from the veteran canceling the 
scheduled hearing.  As such, the veteran's request for a 
hearing is considered withdrawn.  See 38 C.F.R. §§ 20.702(d), 
(e); 20.704(d), (e) (2006).


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claims.

2.  Residuals of left thigh shrapnel wound, with retained 
foreign body, include occasional or intermittent subjective 
complaints of aching, pain, tenderness, weakness, soreness, 
tiredness, and fatigability, which increase on repetitive 
use, and objective evidence of muscle weakness and a tender 
scar, without evidence of muscle, tendon, bone, artery, 
nerve, or joint damage, or objective findings more nearly 
approximating a moderately severe muscle injury.

3.  The competent and probative evidence demonstrates that a 
back disorder, to include lumbar neuralgia with right foot 
drop, is not a result of any disease, injury, or incident in 
service and such is not etiologically related to service-
connected residuals of left thigh shrapnel wound, with 
retained foreign body, nor was arthritis manifested within 
one year of service discharge.

4.  The competent and probative evidence demonstrates that 
left foot drop is not a result of any disease, injury, or 
incident in service and such is not etiologically related to 
service-connected residuals of left thigh shrapnel wound, 
with retained foreign body.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of left thigh shrapnel wound, with retained foreign 
body, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.73, Diagnostic Code 5314 (2006).

2.  A back disorder, to include lumbar neuralgia with right 
foot drop, was not incurred in or aggravated by the veteran's 
active duty military service and such may not be presumed to 
have been incurred therein, nor is a back disorder with right 
foot drop proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).

3.  Left foot drop was not incurred in or aggravated by the 
veteran's active duty military service, nor is such 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)).

The United States Court of Appeals for Veterans Claims 
(Court)'s decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on the claim for VA 
benefits.  In this case, the veteran was provided with a VCAA 
notification letter in August 2001, prior to the initial 
unfavorable AOJ decision issued in December 2001.  He was 
further notified of VA's duties to notify and assist in a May 
2004 letter.

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-121.

The content of the notice as provided to the veteran has 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  In this regard, the August 2001 
and May 2004 letters advised the veteran of the evidence that 
VA would attempt to obtain and what evidence he was 
responsible for identifying or submitting to VA.  
Additionally, the letters informed the veteran of the 
evidence necessary to substantiate his service connection and 
increased rating claims.  Pertinent to the fourth element, 
the May 2004 letter advised the veteran that, if he had any 
evidence in his possession that pertained to his claims, to 
send it to VA.  Moreover, in March 2006, the veteran was 
provided with another letter addressing the evidence 
necessary to establish a disability rating and effective date 
for the disabilities on appeal in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  For 
these reasons, to decide the appeal would not be prejudicial 
error to the veteran.

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, there is no prejudicial 
error to the veteran in deciding these claims. 

With respect to the duty to assist, the veteran's service 
medical records, private treatment records, VA treatment 
records, and April 1949, September 1997, October 1998, 
October 2001, August 2002, August 2004, and October 2004 VA 
examination reports were reviewed by both the RO and the 
Board in connection with adjudication of the veteran's 
claims.  The veteran has not identified any additional 
relevant, outstanding records that need to be obtained for an 
equitable disposition of his claims.  Moreover, during the 
course of his appeal, the veteran was provided with VA 
examinations in October 2001, August 2002, August 2004, and 
October 2004 in order to adjudicate his claims.  Based on 
these facts, the Board concludes that the medical evidence of 
record is sufficient to adjudicate the veteran's claims 
without further examination.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case.  Therefore, he will not be prejudiced as 
a result of the Board proceeding to the merits of the claims.

II.  Factual Background

The veteran's service medical records reflect that the 
veteran received a shell fragment wound in his left thigh on 
November 1, 1944, during action against an organized enemy.  
Records reflect that he was struck by a fragment of shrapnel 
while fighting a fire that had resulted from an enemy attack 
on his ship.  Examination revealed a wound of entrance of the 
lateral aspect of the left thigh in its upper 1/3.  X-rays 
revealed the presence of a small shell fragment.  The veteran 
received first aid, dressings, and nursing care prior to his 
transfer to Fleet Hospital on November 19, 1944.

The veteran was hospitalized at Fleet Hospital from November 
19, 1944, and discharged to duty December 12, 1944.  At the 
time of the injury, the veteran complained of a painful wound 
of the left thigh.  It was noted that he was struck in the 
left thigh by a bomb fragment when an enemy struck his ship.  
Treatment consisted of dressing.  It was recorded that there 
was a granulating clean wound of entry about one centimeter 
in diameter on the anterior-lateral surface of the left upper 
thigh with very little surrounding tissue reaction.  There 
was no apparent nerve or bone damage.  During the course of 
his hospitalization, the veteran complained of pain in the 
leg.  X-rays showed a small metallic object medial to the 
lesser trochanter of the left femur.  Six days prior to his 
discharge, the veteran complained of pain and swelling in the 
left leg, but examination failed to reveal anything 
remarkable.  The wound was healed.  Four days prior to his 
discharge, it was observed that the veteran's wound was well-
healed and there was a contused area of the left lower leg 
over the gastronemieus.  On December 12, 1944, the veteran 
returned to duty.  

The veteran's discharge examination, conducted in April 1946, 
reflects that the only defects noted were a deviated septum 
and a scar on the veteran's thigh.  There were no complaints, 
treatment, or diagnoses referable to his feet or back.

An April 1949 VA examination reflects that complaints of a 
dull ache in the left leg.  Examination revealed that the 
left calf circumference was about a 1/2 inch greater than the 
right calf.  The diagnoses included injury of the left thigh 
due to trauma, scar of the left thigh due to trauma, and 
foreign body retained in the left thigh following trauma.  A 
special orthopedic examination  reflects that the veteran had 
received a shrapnel wound in the left thigh in November 1944 
and the metal was not removed.  The examiner indicated that 
the veteran's left leg became tired after standing and ached 
most of the time.  Upon examination, there was a one 
centimeter circular scar which was well-healed and nontender 
in the upper antero-lateral left thigh.  There was no 
induration or limitation of motion.  There was also no pain 
on palpation of the entire thigh and hip, but the veteran 
stated that there was intermittent weakness and ache in the 
area.  The examiner diagnosed no disability at the present 
time.

A November 1991 X-ray report reveals impressions of minimal 
degenerative change of the left knee joint and no acute bony 
abnormalities of the lumbar spine.  With regard to the latter 
X-rays, it was further noted that there was prominent 
osteophytic formation at all levels, particularly the T12-L1, 
L1-2, L3-4, and L4-5 disc space levels.  X-rays taken in 
December 1992 of the lumbar spine showed prominent osteophyte 
formation involving the lower thoracic and lumbar spine and 
mild osteopenia.  In December 1995, X-rays of the lumbar 
spine revealed moderate degenerative changes with no acute 
abnormality and no significant interval change.  

Records from the St. Francis Health Care Centre dated from 
March 1996 to April 1996 reflects that the veteran had a 
cerebrovascular accident in 1992 with mild left hemiparesis.  
Such also show that the veteran was borderline diabetic.  
Upon neurological examination, motor power and coordination 
revealed a very slight left hemiparesis.  Deep tendon 
reflexes were somewhat greater on the left than on the right.  
Babinski sign was negative.  He had interosseous wasting of 
the left upper and lower extremities.  The impression was 
status post-remote left hemiparesis and borderline diabetes 
mellitus, insulin dependent.  In April 1996, such records 
show that the veteran had a drop foot in the right lower 
extremity secondary to an injury below the right knee many 
years previously.  Upon neurological examination, the 
veteran's sensation was intact in all four extremities.  
There was no complaints of pain and his reflexes were 
diminished.  Ankle jerk reflex was present in the right lower 
extremity. 

Records from Dr. Silcox, the veteran's chiropractor, reflect 
treatment for pain and tightness in the lower back.  In 
February 1997, it was noted that the veteran lifted a 
mattress and felt sharp pain in the left lower back.  There 
was no numbness or tingling into the legs.   

A September 1997 statement from Dr. Silcox reflects that he 
had been treating the veteran for a lower back condition that 
began as a result of the sinking of a ship that he served and 
the resultant explosion that occurred in the ammunition 
magazine.  Dr. Silcox stated that the veteran currently had a 
one inch right short leg and foot drop occurring in the right 
leg that was a result of a lumbar neuralgia.  Dr. Silcox 
opined that, after working with the veteran for six years and 
having a description of the veteran's in-service injury, the 
current functional status of the veteran's lower back was a 
direct result of the November 1944 incident.

A September 1997 VA examination report reflect that the 
veteran sustained a shell fragment wound to his left thigh in 
service.  Nothing was broken or fractured at the time of 
injury, but metal was retained in the thigh.  Since that 
time, it was noted that the veteran's thigh caused him a 
little bit of occasional ache, pain, and tenderness.  The 
examiner noted that the veteran was limping, but he may have 
had some other problems unrelated to his thigh.  The examiner 
stated that, regarding the wound itself, there had been no 
specific problems with it.  There were no flare-ups, 
induration, or drainage.  It was further recorded that there 
had been no injury to the muscles, bones, arteries, or nerves 
to the leg from the veteran's in-service injury.  Upon 
physical examination, the veteran had an altered gait.  He 
had a one to one and a half centimeter wound laterally over 
the left thigh.  The scar itself was soft, not indurated, and 
not fixed.  No muscle, nerve, artery, or bone damage was 
identified.  Muscle strength in the leg was normal.  An X-ray 
report reflects an impression of metallic foreign body five 
millimeters by fifteen millimeters in size below the level of 
the lesser trochanter in the soft tissues.  The examiner 
diagnosed residuals of a shrapnel fragment wound of the left 
thigh with residual foreign body.

A December 1997 VA treatment record reflects a history of 
lower back pain with radiation to the legs.  The veteran 
reported receiving a shrapnel wound in the left leg and 
explosion in the back while in service in 1944.  Following a 
physical examination, chronic low back pain with chronic 
right foot drop was diagnosed.  Rule out peripheral 
neuropathy was noted.  X-rays of the lumbar spine show 
posterior loss of disc height at L1-L2 and X-rays of the 
veteran's hips demonstrated some central narrowing on the 
right, mild spur formation bilaterally, and vascular 
calcifications.  There was spur formation, predominantly 
anteriorly.  Nerve conduction studies and electromyography 
tests were done.  The interpretation was an abnormal 
examination.  It was noted that there was electrodiagnostic 
evidence of a very severe sensorimotor peripheral 
polyneuropathy with little ongoing demyelination.  There was 
evidence of both demyelination and axonal loss.  There was no 
electrodiagnostic evidence for a lower extremity 
radiculopathy or plexopathy.

A February 1998 VA treatment note indicates that the veteran 
had left foot drop.  In April 1998, it was noted that the 
veteran had chronic lower back pain with progressive right 
sided foot drop.  It was also observed that the veteran had a 
cerebrovascular accident, a "mini-stroke" in 1991 and had 
paresthesias of the right arm and slurred speech. Upon 
examination, the veteran had 4/5 strength of hip flexors, 
quads, and hamstrings on the right side and 5/5 on the left.  
He was unable to dorsiflex the right foot.

An August 1998 statement from Dr. Silcox reveals that he 
first took a history and examined the veteran in November 
1991.  Dr. Silcox indicated that the veteran had related his 
in-service injury.  It was noted that X-rays reflect a 
progressing moderate degree of degenerative arthritis of the 
lower lumbar spine.  At the present time, Dr. Silcox 
indicated that the veteran had paralysis of the anterior 
lower leg muscles that caused him to experience a drop foot 
which was more prominent on the right.  Dr. Silcox indicated 
that he believed that such was a progressive effect from the 
injuries that he received as a result of the explosion that 
occurred on the veteran's ship in World War II.  

An October 1998 VA peripheral nerves examination reflects 
complaints of lower back pain on and off.  It did not radiate 
down the veteran's legs.  The veteran reported favoring his 
right leg as a result of his left thigh injury.  He also had 
infrequent pain in the retained foreign body site of the left 
thigh.  The veteran complained of pain when the weather 
changed and stated that the left leg was weak from the time 
of the injury.  He first noted weakness in the right leg 
about 20 years previously and his first foot drop on the 
right was noted about eight years previously.  The examiner 
noted that his left leg gave out on walking and, because of 
falling three times, he injured his lower back.  After the 
veteran was provided with an EMG at the VA Medical Center, he 
wore a foot drop brace on his right foot.  He had no loss of 
feeling in his legs, but had occasional numbness in his feet.  
The veteran reported being a borderline diabetic, but was not 
on medication or a diet.  

Upon neurological examination, the veteran had bilateral 
noticeable varicosities in his thighs and lower leg.  There 
was an obvious atrophy of the right lower leg.  Mid-calf 
measurement on the right was 31 centimeters and on the left 
it was 36 centimeters.  Right ankle measured above the 
malleoli 22 centimeters on the right and 23 centimeters on 
the left.  Right thigh measured about 15 centimeters above 
the patella and 44 centimeters in circumference.  The left 
thigh was 45.5 in circumference.  Active movement strength of 
the right hip on flexion was 70 percent of normal and 
extension was 90 percent of normal.  Left hip was normal.  
Right knee extension was 85 percent of normal and flexion was 
normal.  The left knee was normal.  Right ankle flexion was 
less than 15 percent of normal and extension was normal.  
Left ankle was normal.  Position sense was mildly decreased 
in the right toes.  On the left, position sense was decreased 
in the left great and second toes.  The veteran had 
hypesthesia of the right lower leg from the knee down, but 
not affecting the dorsum of the foot or toes or the sole 
surface of the right toes.  He had no hypesthesia of the left 
lower extremity.  Patellar reflexes were bilaterally 1 to 2+; 
Achilles' were bilaterally absent.  The veteran walked with 
his right foot angled out at 30 degrees.  He had a marked 
right foot drop.  Propulsion and balance were moderately to 
markedly impaired.  The veteran stood on his toes with the 
left leg being weaker than the right and his ankles gave out 
quickly.  He was unable to stand on either heel.

MRI of the lumbar spine revealed an impression of 
degenerative changes at multiple levels with mild foraminal 
narrowing with no evidence of spinal stenosis or disc 
herniation.  There was moderate disc bulging at L1-L2 with 
minimal narrowing of thecal sac.  An EMG revealed severe 
diffuse bilateral sensorimotor polyneuropathy involving lower 
extremity more than upper extremity as well as chronic 
diffuse upper lumbar down to sacral and mid-cervical down to 
upper thoracic polyradiculopathy involving lumbosacral roots 
more than cervical.  It was noted that diabetes may be 
related with these findings.  There was also probability of a 
superimposed carpal tunnel syndrome bilaterally and ulnar 
neuropathy at the elbow on the left.  Findings on the left 
seemed to be much worse than the right.  There was atrophy of 
the right lower extremity and foot drop not explained by the 
MRI.  Sensor/motor generalized peripheral neuropathy was 
associated with only local manifestation in right lower 
extremity.  On EMG, such was found in the upper extremities 
as well.  

The diagnosis was shell fragment wound with retained foreign 
body without objective neurological signs regarding the shell 
fragment wound.  The examiner indicated that it was more 
likely than not that the veteran injured his lower back when 
his ship was hit by a suicide bomber, exploded, and sank.  
The veteran did not complain of radiculopathy, but he had 
major findings in the right lower extremity with atrophy of 
the lower leg, foot drop, weakness, and loss of feeling.  
After reviewing the EMG and MRI findings, the examiner 
indicated that the veteran had a traumatic neuropathy of the 
right lower extremity secondary to shell fragment wound of 
the left leg.  There was considerable polyneuropathy not 
explained by the MRI.  The examiner stated that he did not 
know the etiology of the sensorimotor neuropathy.

An October 1998 muscle examination report reflects that, by 
history, the veteran had no muscle, artery, tendon, or bone 
damage associated with his shell fragment wound of the left 
thigh.  X-rays revealed no significant bone pathology of the 
left femur.  Moderate size, metallic foreign body was noted 
imbedded in the soft tissue at the level with the proximal 
shaft of the left femur in the medial aspect that had the 
appearance of a bullet.  Upon physical examination, the 
veteran had a one to one and a half centimeter wound of the 
lateral thigh.  The wound was soft, well-healed, and not 
fixed, indurated, or tender.  There was no muscle, artery, 
nerve, bone, or joint damage associated with such injury.  
The veteran had normal strength in the left leg.  The 
diagnosis was residual shell fragment wound of the left 
thigh.

An October 1998 VA spine examination report reflects that the 
veteran had back pain for years.  On reviewing the claims 
file and his service medical records, there was no history of 
a back injury, although the veteran stated that, at the time 
of his in-service injury to his thigh, he also injured his 
back.  The examiner indicated that there was no documentation 
of such.  Over the years, the veteran had chronic back pain.  
He had soreness, pain, and tenderness across the back and had 
been told that he had arthritis in his back.  The veteran 
also had a right foot drop.  He had a lot of ache, pain, and 
stiffness.  He had weakness into the right leg and 
fatigability with the foot drop on the right side.  X-rays of 
the lumbosacral spine revealed marked degenerative arthritic 
changes of the lumbosacral spine with marginal spur formation 
and bridging and narrowed disc space between L5 and S1.  
Following a physical examination, the examiner diagnosed the 
veteran with degenerative arthritis of the spine with right 
foot drop.  The examiner stated that he could not relate the 
veteran's arthritis in the spine to his shell fragment wound 
of the left thigh as there was no significant damage from 
that wound.

A September 2000 VA treatment record shows that, upon review 
of his systems, the veteran had partial neuropathy resulting 
in a chronic limp.  He denied falls.  Regarding the 
muskoskeletal system, the veteran denied low back pain, joint 
stiffness, and injury.  Upon physical examination, the 
veteran had deep tendon reflexes +1 bilaterally.  The left 
foot had intact sensation and the right dorsum had diminished 
sensation to monofilament.  The impression included diabetes 
mellitus type II, it was noted to be difficult to evaluate 
feet related to neuropathy as he had injured his right foot 
and thigh resulting in foot drop.  In May 2000, it was 
observed that the veteran had lower back pain with some 
stiffness.  He was walking two miles a day and had severe 
sensorimotor peripheral neuropathy.  It was also noted that 
the veteran had type II diabetes mellitus and was on 
medication.

A January 2001 statement from Dr. DeFrance reflects that the 
veteran had left foot drop from a peroneal injury in 1944 
during his Navy service/kamikaze attack.  

A July 2001 treatment record from Dr. Clarke shows that the 
veteran had diabetes.  It was noted that the veteran injured 
his right leg in the service in 1944 and wore a foot drop 
brace.  Upon vascular examination, Dr. Clarke was unable to 
palpate pedal pulses.  The veteran had positive varicose 
veins and telangiectasia.  Neurologically, the veteran 
indicated that he had nerve damage on the right side, but was 
unsure of when it happened.  He indicated that he noticed it 
in 1951.  On the left foot, he had difficulty determining 
stimulation by a monofilament wire and when vibration began 
and ceased.  On the right foot, it was intact plantarly.  On 
muscle testing, the veteran was weak with dorsiflexion on the 
right and was unable to dorsiflex and could plantar flex 
without difficulty.  On the left, he had diminished, but 
equal strength, dorsiflexion and plantar flexion.  The 
diagnosis was drop foot deformity, likely from his time in 
service in that he noticed it in 1951, having been injured in 
1944.  The veteran reported that he was hit with shrapnel in 
the left hip when a suicide plane hit his destroyer and he 
had to abandon ship.  Dr. Clarke indicated that it appeared 
as though such was an injury from the war.  

At an October 2001 VA neurological examination, the veteran 
complained that he had been less able to lift his left leg 
off the ground than he had previously.  He denied any 
increased difficulties with the left foot and any symptoms of 
pain in the left leg over the prior year.  The veteran 
believed that bending the knee was about 10 percent worse 
than one year ago.  He felt that strength in the hip and foot 
on the left was about the same.  There were no flare-ups of 
muscle weakness on the left.  The veteran believed that he 
became more fatigued on the left due to its increased 
weakness.  

Upon examination, there was a small entry scar of .75 
centimeters in length and one millimeter in width that was 
located along the upper lateral aspect of the left thigh.  
There was no exit wound.  There was no tissue loss of 
significance in the upper thigh compared to the right.  There 
was some atrophy seen in the tibial and pre-tibila region on 
the left that was symmetric with the right.  The scar was 
tender to deep palpation.  There were no adhesions.  There 
did not appear to be tendon damage.  The examiner indicated 
that he could not assess for bone damage at the current time.  
The veteran's left hip joint appeared intact.  Based on 
physical examination, nerve damage was noted to be apparent 
from the injury that involved the sciatic nerve that 
demonstrated a mild foot drop on the left.  The veteran had 
weakened inversion greater than eversion.  He also had 
weakened dorsiflexion greater than plantarflexion.  Sensory 
examination revealed a small patch around the lateral 
malleolus of decreased sensitivity to pinprick which also 
extended to the dorsum of the foot, but did not include that 
part of the top of the foot above the great toe.  Muscle 
strength was 4-/5 in the left hip flexor and +4/5 in the left 
hip extensor.  He had 4+/5 strength in the quadriceps.  No 
muscle herniation was seen.  Muscle groups moved joint 
through normal range comfortably.  The muscle groups moves 
joint independently through useful ranges of motion limited 
by weakness more so than fatigability.  Joint function at the 
hip, ankle, or foot was not impaired, except for weakness.  

The impression was residuals of a shrapnel wound of the left 
upper lateral thigh.  Motor weakness in the left lower 
extremity was greatest, clinically, at the level of the hip 
flexor and extensor and least at the knee.  The left foot had 
a mild degree of drop and demonstrated weakness suggestive of 
an L5 radiculopathy.

An August 2002 VA muscles examination reflects that the 
veteran's injury did not destroy any muscles.  He had no 
periods of disabling pain or loss of muscle strength as a 
result of the shrapnel wound.  Such wound did not injury any 
bony or vascular structures.  Upon physical examination, 
there was a one centimeter well-healed superficial scar 
overlying the left lateral hip.  There was some depression of 
scar disuse, but no adhesions and no tendon, bone, joint, or 
nerve damage.  The muscle strength to the veteran's left 
extremity was normal at 5/5 for the hip flexors and extensors 
and 5/5 for the left lower extremity muscles.  The diagnosis 
was shrapnel wound, well-healed.  The examiner indicated that 
it was not likely that the veteran's gait had been altered by 
his thigh wound; therefore, his thigh wound had not resulted 
in a low back condition or right foot drop. 

An August 2002 VA peripheral nerves examination reveals that 
the veteran had diabetes, which he had for approximately 
three years.  It was noted that he had a sensorimotor 
peripheral polyneuropathy.  The veteran indicated that he was 
recently diagnosed with left foot drop.  He had no 
paresthesias or dysesthesias.  He had some mild chronic low 
back pain.  The specific nerve involved was a loss of the 
peroneal nerve function of the right leg.  

Upon physical examination, the left lower extremity had a 
loss of vibration sensation below the left knee.  Sensation 
was intact to touch and pinprick.  He had a 1+ reflex of the 
Achilles and a 2+ reflex of the patella.  The veteran had a 
full range of motion with 5/5 strength of his lower extremity 
muscles.  There was no left foot drop.  The right lower 
extremity had a loss of vibratory sensation from the mid shin 
to the toes.  Sensation was intact to pinprick.  He had a 1+ 
patella and Achilles reflex.  He had a right foot drop and 
muscle atrophy of the anterior tibialis.  An electromyelogram 
showed moderate to severe chronic diffuse polyneuropathy with 
ongoing distal denervation, which was unrelated to his left 
thigh injury of 1944.  The examiner diagnosed sensorimotor 
peripheral polyneuropathy, not a result of the left thigh 
injury in 1944, and no left foot drop.

An August 2002 VA spine examination revealed complaints of 
chronic low back pain.  It was noted that he had no surgery 
or injury to his lower back.  Following a review of 1997 X-
rays and a physical examination, the examiner diagnosed 
degenerative disc disease of the lumbar spine and opined that 
the veteran's gait was not likely altered by his thigh wound 
and, as such, his back condition was not likely related to 
his thigh wound.

At his August 2004 VA orthopedic examination, it was noted 
that the veteran had a minor wound to his left thigh and that 
he had developed some back pain.  The examiner stated that 
such was more likely than not just a naturally occurring 
phenomenon and not related to his wound.  The veteran had 
some soreness, aching, and pain in the back.  It was noted 
that he ambulated with a foot drop brace and used a cane for 
support.  According to DeLuca, infra, repetitive use bothered 
his back, but since the veteran is an elderly age, he did not 
repetitively use his back that much.  Following a physical 
examination, the veteran was diagnosed with lumbosacral 
strain with arthritis.  The examiner opined that the 
veteran's back problem was not likely related to his service-
connected shell fragment wound, but rather was a natural 
occurring phenomenon.  

At an August 2004 VA muscles examination, it was noted that 
the veteran had a shell fragment wound to his left thigh in 
1944 in a kamikaze attack.  The examiner noted that there was 
no evidence of any fracture or bone or joint involvement.  
The veteran complained of some aching and soreness in the 
thigh and leg.  Occasionally, he had some tiredness and 
fatigability.  The examiner observed that repetitive use, 
according to DeLuca, infra, caused an increase in aching 
pain, soreness, and tenderness.  He used a cane and was 
wearing a brace on his right leg.

Upon examination, the veteran had a small punctuate wound on 
his lateral thigh that was slightly tender.  There was no 
evidence of any muscle, bone, or joint damage.  He had 
excellent, full range of motion of the left hip and left 
knee.  There was no evidence of muscle hernia and muscle 
strength appeared to be intact.  The diagnosis was residual 
fragment wound of the left thigh.  

An October 2004 VA neurological examination report reflects 
that the veteran's claims file was reviewed and his 1944 in-
service injury was noted.  The examiner also noted that the 
veteran did well for many years after the injury, walking 
normally and without pain until 20 years previously when he 
developed mild, aching low back pain without radiation.  Nine 
years previously, weakness and numbness developed in the 
veteran's lower extremities, six years after he was diagnosed 
with adult onset diabetes mellitus.  

The examiner noted that the veteran had type II diabetes 
mellitus for the prior 15 years treated with an oral 
hypoglycemic agent.  It was noted that such was associated 
with weakness in the legs for nine years, greater on the 
right than left.  Right foot drop necessitated the use of a 
short leg brace beginning eight years previously.  Five years 
ago, the veteran started experiencing tingling dysesthesias 
in both feet and had to start using a cane.  EMG in November 
1998 revealed a moderately severe peripheral neuropathy 
(greater in the left extremities than right extremities) in a 
pattern typical of diabetic neuropathy.  

Upon examination, the veteran walked with a slightly stooped 
posture favoring the right lower extremity which had a 
steppage gait with retropulson at the knee.  He had a 
positive percussion tenderness of the lumbosacral spine with 
limited range of motion.  With each movement, he developed 
increased low back pain without radiation to the lower 
extremities.  Neurologically, the veteran was unable to keep 
his balance standing with his feet apart unassisted.  Deep 
tendon reflexes were 2+ throughout except for absent ankle 
jerks bilaterally.  Downgoing toes on Babinski's test.  
Variable weakness of all lower extremity muscle groups, 
greater on the right than left.  On the left side, sensory 
was absent in feet/toes to modalities of vibration and light 
touch with preservation of position sense at toes.  

The veteran was diagnosed with type II diabetes mellitus, 
non-insulin dependent; diabetic neuropathy with right foot 
drop, right knee retropulsion, and truncal ataxia; 
degenerative disc disease, without radiculopathy; 
hypertension; and osteoarthritis.  The examiner noted that 
the veteran did well from a low-velocity bullet wound to the 
left thigh that healed uneventfully, but developed 
degenerative disc disease and diabetic neuropathy many years 
later.  The right upper extremity and the previously wounded 
left lower extremity were least affected by the diabetic 
neuropathy.  Degenerative disc disease in the lumbosacral 
spine was moderately advanced by X-ray but unassociated with 
features of radiculopathy by either history or examination.  
The veteran did have significant limitation of mobility 
associated with increased low back pain on attempting 
movement in any direction beyond 10 degrees.  There were no 
residual disabilities attributable to the service-connected 
left thigh wound: left hip and knee ranges of motion were 
full and painless and the left lateral thigh scar was 2 
centimeters and nontender.  The examiner concluded that the 
veteran's neurological deficits were all due to diabetic 
neuropathy.

III.  Increased Rating Claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  
It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected left thigh disability.  The 
Board has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  The Board is of the 
opinion that this case presents no evidentiary considerations 
that would warrant an exposition of remote clinical histories 
and findings pertaining to this disability beyond that which 
is set out herein below.  In an increased rating case the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's left thigh shrapnel wound, with retained 
foreign body is rated as 10 percent disabling under 
Diagnostic Code 5314.  The veteran contends that the 
residuals of his left thigh shrapnel wound have increased in 
severity as he has trouble walking any distance.  As such, he 
claims that he is entitled to a rating in excess of 10 
percent for his service-connected disability.  

Diagnostic Code 5314 applies to residuals of injury to muscle 
group XIV, namely the anterior thigh group, to include the 
sartorius, rectus femoris, vastus externus, vastus 
intermedius, vastus internus, and tensor vaginae femoris.  
The function of these muscles is extension of the knee; 
simultaneous flexion of the hip and flexion of the knee; 
tension of fascia lata and iliotibial (Maissiat's) band, 
acting with XVII in postural support of the body; and acting 
with hamstrings in synchronizing hip and knee.  Diagnostic 
Code 5314 provides for a noncompensable evaluation for a 
slight disability, a 10 percent evaluation for a moderate 
disability, a 30 percent evaluation for a moderately severe 
disability and a 40 percent evaluation for a severe 
disability.  38 C.F.R. § 4.73, Diagnostic Code 5314.

The factors to be considered in evaluating disabilities 
residual to healed wounds involving muscle groups are set 
forth in 38 C.F.R. §§ 4.55, 4.56.  A muscle injury evaluation 
will not be combined with a peripheral nerve paralysis 
evaluation of the same body part unless the injuries affect 
entirely different functions.  38 C.F.R. § 4.55(a).  A 
through and through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  38 C.F.R. § 4.56(b).  For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).

The type of injury associated with a moderate muscle 
disability is a through and through or deep penetrating wound 
of short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.  A history 
with regard to this type of injury should include service 
department evidence or other evidence of in-service treatment 
for the wound and consistent complaints of one or more of the 
cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use 
affecting the particular functions controlled by the injured 
muscles.  Objective findings should include entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue and some loss of deep fascia 
or muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56(d)(2). 

The type of injury associated with a moderately severe muscle 
disability is a through and through or deep penetrating wound 
by a small high-velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  A history with 
regard to this type of injury should include prolonged 
hospitalization in service for treatment of wound, consistent 
complaints of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings should include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups, and 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side.  Tests of strength and endurance compared 
with sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

The type of injury associated with a severe muscle disability 
is a through and through or deep penetrating wound by a small 
high-velocity missile or large or multiple low-velocity 
missiles, or with shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged infection, or 
sloughing of soft parts, and intermuscular binding and 
scarring.  A history with regard to this type of injury 
should include prolonged hospitalization in service for 
treatment of wound, consistent complaints of cardinal signs 
and symptoms of muscle disability, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  Objective 
findings should include ragged, depressed, and adherent scars 
indicating wide damage to muscle groups in missile track, and 
indications on palpation of loss of deep fascia, muscle 
substance, or soft flabby muscles in wound area.  Also, 
muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side should 
indicate severe impairment of function.  If present, the 
following are also signs of severe muscle disability: (A) X-
ray evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of 
missile; (B) adhesion of scar to one of the long bones, 
scapula, pelvic bone, sacrum, or vertebrae, with epithelial 
sealing over the bone, rather than true skin covering in an 
area where bone is normally protected by muscle; (C) 
diminished muscle excitability to pulsed electrical current 
in electrodiagnostic tests; (D) visible or measurable 
atrophy; (E) adaptive contraction of an opposing group of 
muscles; (F) atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and (G) induration or atrophy of an 
entire muscle following simple piercing by a projectile.  38 
C.F.R. § 4.56(d)(4).

In rating musculoskeletal disabilities, the provisions of 
38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

The Board finds that the veteran is not entitled to a rating 
in excess of 10 percent for his service-connected left thigh 
shrapnel wound, with retained foreign body.  Such disability 
is manifested by occasional or intermittent subjective 
complaints of aching, pain, tenderness, weakness, soreness, 
tiredness, and fatigability, which increase on repetitive 
use, and objective evidence of muscle weakness and a tender 
scar, without evidence of muscle, tendon, bone, artery, 
nerve, or joint damage, or objective findings more nearly 
approximating a moderately severe muscle injury.

As indicated previously, there must be evidence of a 
moderately severe muscle disability in order to warrant a 
rating in excess of 10 percent.  From a review of the 
veteran's service medical records, he was not hospitalized 
for a prolonged period of time following his injury.  In this 
regard, the Board notes that the veteran was hospitalized 
from November 19, 1944, to December 12, 1944, and treated 
with dressings.  Prior to his hospitalization, the veteran 
received treatment of first aid, dressings, and nursing care 
at the time of the injury on November 1, 1944.  It was noted 
that the veteran had a wound of entrance about one centimeter 
in diameter on the anterior-lateral surface of the left upper 
thigh with very little surrounding tissue reaction.  X-rays 
revealed a small metallic object medial to the lesser 
trochanter of the left femur.  There was no apparent nerve or 
bone damage.  During his hospitalization, the veteran 
complained of pain and swelling, but upon discharge his wound 
was well-healed.  The veteran's service medical records fail 
to document debridement, prolonged infection, sloughing of 
soft parts, or intermuscular scarring.  The veteran was 
subsequently discharged to duty.  Additionally, at the time 
of the April 1949 VA examination, it was observed that there 
was a well-healed, nontender one centimeter circular scar in 
the upper antero-lateral left thigh.  There was no induration 
or limitation of motion.  There was also no pain on palpation 
of the entire thigh and hip, but the veteran complained of 
intermittent weakness and ache.  No disability was diagnosed.  
Therefore, at the time of the completion of the veteran's in-
service treatment for the shrapnel wound to his left thigh 
and the VA examination approximately five years later, the 
evidence of record fails to demonstrate consistent complaints 
of cardinal signs and symptoms of muscle disability or 
evidence of inability to keep up with work requirements.  The 
Board also observes that there was no evidence of a missile 
track through one or more muscle groups, loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared to the sound side, or, positive evidence of 
impairment on tests of strength and endurance when compared 
with the sound side.  

Likewise, the remainder of the post-service medical records 
fails to demonstrate consistent complaints of cardinal signs 
and symptoms of muscle disability, evidence of inability to 
keep up with work requirements, or objective findings 
indicative of a moderately severe muscle disability.  
Specifically, such records reflect occasional or 
intermittent, rather than consistent, subjective complaints 
of aching, pain, tenderness, weakness, soreness, tiredness, 
and fatigability.  The Board has considered the provisions of 
DeLuca, supra, and notes that, in August 2004, the VA 
examiner noted that repetitive use caused an increase in 
aching pain, soreness, and tenderness.  Moreover, the post-
service medical evidence consistently demonstrates that there 
was no muscle, tendon, bone, artery, nerve, or joint damage 
as a result of his left thigh shrapnel wound.  

While the veteran has an entrance scar, such is not of a 
severity or of a size so as to warrant additional 
compensation under the rating criteria pertaining to scars.  
Specifically, such was described as a one centimeter circular 
scar in April 1949.  At such time, it was well-healed and 
nontender.  In September 1997, such was described as soft, 
not indurated, and not fixed.  In October 1998, the wound was 
soft, well-healed, and not fixed, indurated, or tender.  In 
October 2001, the veteran's scar measured .75 centimeters in 
length and one millimeter in width.  In August 2002, such was 
described as tender to deep palpation, superficial, and 
depressed, but without adhesions.  Also, in August 2004, the 
veteran's scar was found to be slightly tender.  Therefore, 
while the veteran's entrance wound scar has been described as 
tender, the Board finds that such symptomatology is already 
contemplated in the 10 percent evaluation under Diagnostic 
Code 5314.  Specifically, a moderate muscle disability under 
Diagnostic Code 5314 contemplates objective findings of small 
or linear entrance scars.  As such, to assign a separate 
evaluation under a diagnostic code pertinent to scars would 
be pyramiding as the veteran would be compensated twice for 
the same manifestations.  See 38 C.F.R. § 4.14; Esteban, 
supra.  

Moreover, there is no evidence that the veteran's left thigh 
symptomatology more nearly approximates a moderately severe 
muscle disability or that he is unable to keep up with work 
requirements.  In this regard, in September 1997, the VA 
examiner found that muscle strength in the leg was normal.  
In April 1998, the veteran had normal, 5/5 strength of hip 
flexors, quads, and hamstrings on the left side, which was 
better than his uninjured right side, which only had 4/5 
strength.  The Board notes that the veteran reported in 
October 1998 that his left leg was weak and would give out; 
however, the objective medical evidence reflects that, upon 
examination, the veteran's right leg, as opposed to his 
injured left leg, was atrophied.  On range of motion testing, 
the veteran's left hip, knee, and ankle were normal.  In 
October 2001, the veteran again reported weakness in his left 
leg and there was some atrophy seen in the tibial and pre-
tibila region on the left leg; however, such was noted to be 
symmetric with the right leg.  Additionally, while the 
veteran had decreased muscle strength on the left in October 
2001 with ranges of motion limited by weakness, in August 
2002, he had normal, 5/5 strength for the left hip flexors 
and extensors as well as the left lower extremity muscles.  
In August 2002, the veteran also had full range of motion 
with 5/5 strength of his left lower extremity muscles.  
Finally, in August 2004, the veteran had full range of motion 
of the left hip and left knee and his muscle strength 
appeared to be intact.  Therefore, insofar as the veteran 
demonstrated some muscle weakness in October 2001, the Board 
finds that such is contemplated in the veteran's 10 percent 
disability evaluation under Diagnostic Code 5314.  

Therefore, the Board finds that the preponderance of the 
evidence fails to demonstrate that the veteran's left thigh 
symptomatology more nearly approximates a moderately severe 
muscle disability as majority of the medical evidence 
reflects normal muscle strength and full ranges of motion on 
the left side.  Most recently, in October 2004, the examiner 
found that there were no residual disabilities attributable 
to the service-connected left thigh wound as left hip and 
knee ranges of motion were full and painless and the left 
lateral thigh scar was 2 centimeters and nontender.  As such, 
the Board finds that the evidence of record fails to 
demonstrate manifestations of the veteran's left leg 
disability consistent with a moderately severe muscle 
disability.  Therefore, the veteran is not entitled to a 
rating in excess of 10 percent for such service-connected 
disability.

The Board notes that the veteran has also claimed that he has 
a back disorder, right foot drop, and left foot drop as a 
result of his shell fragment wound of the left thigh.  Such 
claimed manifestations will be addressed in the succeeding 
section. 

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a higher disability evaluation than such currently 
assigned to the veteran's left thigh disability.  
Specifically, the evidence of record fails to demonstrate any 
muscle, tendon, bone, artery, nerve, or joint damage.  
Therefore, a review of the record, to include the veteran's 
subjective complaints and the objective medical evidence, 
otherwise fails to reveal any additional functional 
impairment associated with the veteran's right leg disability 
to warrant consideration of alternate rating codes.  

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of 
the evidence is against the veteran's claim for a rating in 
excess of 10 percent for left thigh shrapnel wound, with 
retained foreign body.  Therefore, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7.

The Board has contemplated whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2006).  The Board finds no evidence 
that the veteran's service-connected left thigh shrapnel 
wound, with retained foreign body, presents such an unusual 
or exceptional disability picture at any time so as to 
require consideration of an extra-schedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  The 
objective medical evidence of record shows that 
manifestations of the veteran's service-connected left thigh 
disability do not result in a marked functional impairment in 
a way or to a degree other than that addressed by VA's Rating 
Schedule.  The schedular rating criteria are designed to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  Consequently, the Board concludes that referral of 
this case for consideration of an extra-schedular rating is 
not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

IV.  Service Connection Claims

The veteran contends that while serving aboard the Abner Read 
in November 1944, the ship was hit by a Japanese kamikaze and 
sunk.  He claims that directly as a result of this event, or, 
alternatively, as a result of his service-connected left 
thigh shrapnel wound, he has constant back problems with 
right foot drop as well as left foot drop.  Therefore, he 
seeks service connection and compensation for such 
disabilities.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown 
by affirmative evidence showing inception or aggravation 
during service or through statutory presumptions.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Disability which is proximately due to or the result of 
service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  

During the pendency of the veteran's appeal, VA amended 38 
C.F.R. § 3.310, the regulation concerning secondary service 
connection.  The intent is to conform the regulation to Allen 
v. Brown, 7 Vet. App. 439 (1995), the Court decision that 
clarified the circumstances under which a veteran may be 
compensated for an increase in the severity of an otherwise 
nonservice-connected condition caused by aggravation from a 
service-connected condition.  See 71 Fed. Reg. 52,744 
(September 7, 2006).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 will be retitled "Disabilities that are proximately 
due to, or aggravated by, service-connected disease or 
injury."  The current paragraph (b) of 38 C.F.R. § 3.310 
will be redesignated as paragraph (c), and a new paragraph 
(b) will be added:

(b)  Aggravation of nonservice-connected 
disabilities.  Any increase in severity of a 
nonservice-connected disease or injury that is 
proximately due to or the result of a service-
connected disease or injury, and not due to the 
natural progress of the nonservice-connected 
disease, will be service connected.  However, 
VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-
connected disease or injury unless the baseline 
level of severity of the nonservice-connected 
disease or injury is established by medical 
evidence created before the onset of 
aggravation or by the earliest medical evidence 
created at any time between the onset of 
aggravation and the receipt of medical evidence 
establishing the current level of severity of 
the nonservice-connected disease or injury.  
The rating activity will determine the baseline 
and current levels of severity under the 
Schedule for Rating Disabilities (38 CFR part 
4) and determine the extent of aggravation by 
deducting the baseline level of severity, as 
well as any increase in severity due to the 
natural progress of the disease, from the 
current level.

The Board notes that the May 2004 VCAA letter specifically 
advised the veteran that, as part of a secondary service 
connection claim, the evidence must establish that his 
service-connected condition caused or aggravated 
(accelerated) his claimed condition beyond its normal 
progression.  Therefore, there is no prejudice in the Board 
considering the regulation changes in adjudicating the 
veteran's service connection claims.  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993).  

The Board initially notes that the veteran has current 
diagnoses of degenerative changes of the lumbar spine, lumbar 
neuralgia, degenerative disc disease of the lumbar spine, 
lumbosacral strain, right foot drop, and left foot drop.  
With regard to the veteran's diagnosis of left foot drop, the 
Board notes that some of the medical evidence of record fails 
to diagnose such a disability; however, as there appears to 
be neurological impairment of the left foot, the Board 
resolves reasonable doubt in favor of the veteran and finds 
that a current diagnosis of left foot drop is of record. 

As the evidence reflects a diagnosis of arthritis of the 
lumbar spine, the Board has considered whether service 
connection is warranted on a presumptive basis.  However, the 
record fails to show that the veteran manifested arthritis to 
a degree of 10 percent within the one year following his 
service discharge in April 1946.  As such, presumptive 
service connection is not warranted for arthritis of the 
lumbar spine.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

As indicated previously, the veteran's service medical 
records are negative for any complaints, treatment, or 
diagnoses referable to his feet or back.  The Board notes 
that the veteran has alleged that he injured his back and 
feet in the same kamikaze attack where he received a shrapnel 
wound to the left thigh.  However, treatment records dated at 
the time of the initial injury fail to document complaints or 
treatment regarding the veteran's back or feet.  Moreover, at 
the time of his April 1946 separation examination as well as 
his April 1949 VA examination, the veteran did not complain 
of back or feet problems nor did he indicate that his back or 
feet were injured in service. 

Even so, in a September 1997 statement, Dr. Silcox indicated 
that the veteran's lower back condition was a direct result 
of the sinking of the ship and ammunition explosion he 
experienced in November 1944.  Dr. Silcox stated that he 
based his opinion on working with the veteran for six years 
and having a description of his in-service injury.  The Board 
also observes that the October 1998 VA peripheral nerves 
examiner indicated that it was more likely than not that the 
veteran injured his lower back when his ship was hit by a 
suicide bomber, exploded, and sank.  Additionally, in January 
2001, Dr. DeFrance indicated that the veteran had left foot 
drop from a peroneal injury in 1944 during his Navy 
service/kamikaze attack.  In July 2001, Dr. Clarke stated 
that the veteran injured his right leg during his military 
service and currently wore a foot drop brace.  

However, the Board accords no probative weight to the 
September 1997, October 1998, January 2001, and July 2001 
opinions as such were based on the veteran's self-reported 
history.  The Board notes that it is not bound to accept 
medical opinions based on history supplied by the veteran 
where that history is unsupported by the evidence.  See Black 
v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993); Reonal v. Brown, 5 Vet. App. 548; and Guimond v. 
Brown, 6 Vet. App. 69 (1993) and more recently, Pond v. West, 
12 Vet. App. 341 (1999) where the appellant was himself a 
physician.  There is no indication that Dr. Silcox, Dr. 
DeFrance, or Dr. Clarke reviewed the veteran's service 
medical records in offering their opinions.  In fact, both 
Dr. DeFrance and Dr. Clarke misstate the type of injury the 
veteran received.  Dr. DeFrance indicates a peroneal injury 
and Dr. Clarke states that the veteran suffered a right leg 
injury; however, neither type of injury is reflected in the 
veteran's service medical records.  The Board notes that the 
October 1998 VA examiner indicated that he reviewed the 
claims file, but in his narrative of the veteran's medical 
history, he merely repeated the veteran's self-reported 
history of the in-service attack, rather than reciting the 
findings in the veteran's service medical records.  As such, 
the Board finds that the September 1997, October 1998, 
January 2001, and July 2001 opinions carry no probative 
weight. 

As such, with regard to whether the veteran's back disorder, 
right foot drop, or left foot drop is related directly to the 
in-service attack, there is no probative medical evidence 
linking the veteran's claimed disabilities to his active duty 
military service.  The Board has considered the veteran's own 
statements regarding his claimed in-service etiology of his 
back and bilateral foot disabilities.  However, this is not 
competent evidence since laypersons, such as the veteran, are 
not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Specifically, where the determinative issue is one 
of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu, supra.  Absent 
competent and probative evidence of a causal nexus between 
the veteran's back disorder, right foot drop, or left foot 
drop and service, he is not entitled to service connection on 
a direct basis.  

In the alternative, the Board has considered whether the 
veteran's current back and bilateral foot disabilities are 
related to his service-connected residuals of a left thigh 
shrapnel wound, with retained foreign body.  

The Board notes that an August 1998 statement from Dr. Silcox 
reflects his opinion that the veteran's back and foot 
disabilities were a progressive effect from the injuries he 
received as a result of the explosion that occurred on his 
ship.  As indicated previously, Dr. Silcox's opinions are 
based on the veteran's reported history.  Moreover, Dr. 
Silcox is a chiropractor and not a medical doctor.  Every 
medical opinion must be within the scope of expertise of the 
medical professional who proffered it.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  As such, the Board accords no 
probative weight to his opinion.  

The Board also observes that the October 1998 VA peripheral 
nerves examiner found that the veteran had a traumatic 
neuropathy of the right lower extremity secondary to his 
shell fragment wound of the left leg.  However, the Board 
finds that such opinion does not consider all the evidence of 
record.  In this regard, the October 1998 EMG revealed severe 
diffuse bilateral sensorimotor polyneuropathy involving lower 
extremity more than upper extremity as well as chronic 
diffuse upper lumbar down to sacral and mid-cervical down to 
upper thoracic polyradiculopathy involving lumbosacral roots 
more than cervical.  It was noted that diabetes may be 
related with these findings.  There was also probability of a 
superimposed carpal tunnel syndrome bilaterally and ulnar 
neuropathy at the elbow on the left.  Findings on the left 
seemed to be much worse than the right.  There was atrophy of 
the right lower extremity and foot drop not explained by the 
MRI.  Sensor/motor generalized peripheral neuropathy were 
associated with only local manifestation in right lower 
extremity.  On EMG, such was found in the upper extremities 
as well.  The October 1998 VA examiner did not discuss the 
EMG findings with regard to the impact of the veteran's 
diabetes or carpal tunnel syndrome on his nerve disabilities.  
Moreover, the examiner noted that there were no objective 
neurological signs regarding the shell fragment wound and 
further indicated that there was considerable polyneuropathy 
not explained by an MRI.  He also stated that he did not know 
the etiology of the veteran's sensorimotor neuropathy.  
Therefore, the Board finds that the October 1998 VA 
examiner's opinion is accorded less probative weight as he 
did not consider other possible causes of the veteran's 
neuropathy of the right lower extremity and did not fully 
state the basis for his opinion.  The Court has specifically 
found that the weight of a medical opinion is diminished 
where that opinion is based on an inaccurate factual premise 
or where the basis for the opinion is not stated.  See Reonal 
v. Brown, 5 Vet. App. 548; Sklar v. Brown, 5 Vet. App. 140 
(1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

In contrast to Dr. Silcox's and the October 1998 VA 
peripheral nerves examiner's opinions, the October 1998 VA 
spine examiner opined that he could not relate the veteran's 
arthritis in the spine to his shell fragment wound of the 
left thigh as there was no significant damage from that 
wound.  In offering such opinion, the examiner stated that he 
reviewed the claims file and the veteran's service medical 
records.  The examiner specifically indicated that, while the 
veteran claimed that he injured his back, there was no 
history of such injury in service.  The Board accords great 
probative weight to this opinion as it is supported by the 
evidence of record.  Specifically, as discussed in the 
preceding section, the veteran's initial in-service injury 
did not result in muscle, tendon, bone, artery, nerve, or 
joint damage.  Specifically, at the time of his injury in 
November 1944, hospitalization records show no apparent nerve 
or bone damage.  Moreover, in April 1949, approximately five 
years after the initial injury, the VA examiner indicated 
that there was no present disability.  Such tends to support 
the October 1998 VA spine examiner's conclusion that there 
was no significant damage from the veteran's in-service 
shrapnel wound to the left thigh.  
 
Also, the August 2002 VA examiner indicated that it was not 
likely that the veteran's gait had been altered by his thigh 
wound; therefore, his thigh wound had not resulted in a low 
back condition or right foot drop.  Additionally, such VA 
examiner diagnosed the veteran had sensorimotor peripheral 
polyneuropathy, which resulted in right foot drop, and 
indicated that such was not the result of the veteran's left 
thigh injury.  The Board notes that, while the August 2002 VA 
examiner is a registered nurse, such examinations were 
reviewed by a physician.  Additionally, the August 2004 VA 
examiner indicated that the veteran's lumbosacral strain with 
arthritis was not likely related to his service-connected 
shell fragment wound, but rather was a natural occurring 
phenomenon.  The Board notes that such opinions were based on 
a review of the claims file and a complete physical 
examination.  Moreover, in October 2004, a VA physician 
reviewed the veteran's claims file and recited an accurate 
description of the veteran's in-service injury.  He also 
noted that the veteran did well for many years after the 
initial injury, walking normally and without pain until 20 
years previously when he developed low back pain and, nine 
years previously, the examiner noted that the veteran 
developed weakness and numbness in his lower extremities, six 
years after he had been diagnosed with diabetes mellitus.  
The Board notes that such a lapse in time between the initial 
injury and subsequent complaints of claimed residuals is 
significant.  The Board may, and will, consider in its 
assessment of a service connection the passage of a lengthy 
period of time wherein the veteran has not complained of the 
malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom.;  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Feb. Cir. 2002) (en banc). 

The October 2004 examiner further indicated that the EMG of 
record was consistent with a pattern typical of diabetic 
neuropathy.  Following a physical examination, the examiner 
indicated that the veteran did well from a low-velocity 
bullet wound to the left thigh that healed uneventfully, but 
developed degenerative disc disease and diabetic neuropathy 
many years later.  Thereafter, based on a complete and 
accurate review of the record, diagnostic studies, and a 
physical examination, the examiner concluded that the 
veteran's neurological deficits were all due to diabetic 
neuropathy.  As such, the Board accords great probative 
weight to the August 2002, August 2004, and October 2004 
opinions.  

The Board has again considered statements provided by the 
veteran.  However, as indicated previously, there is no 
showing that the veteran is qualified to provide an opinion 
concerning the etiology of his back and bilateral foot 
disabilities.  See Espiritu, Jones, supra.  Absent competent 
and probative evidence of a causal nexus between the 
veteran's back disorder, right foot drop, or left foot drop 
and his service-connected residuals of a left thigh shrapnel 
wound, with retained foreign body, he is not entitled to 
service connection on a secondary basis.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claims of entitlement to 
service connection for a back disorder, to include lumbar 
neuralgia with right foot drop, and left foot drop.  As such, 
that doctrine is not applicable in the instant appeal and his 
claims must be denied.  38 U.S.C.A. § 5107.


ORDER

An increased rating for residuals of left thigh shrapnel 
wound, with retained foreign body, currently evaluated as 10 
percent disabling, is denied. 

Service connection for a back disorder, to include lumbar 
neuralgia with right foot drop, to include as secondary to 
service-connected residuals of left thigh shrapnel wound, is 
denied. 

Service connection for left foot drop, to include as 
secondary to service-connected residuals of left thigh 
shrapnel wound, is denied. 




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


